 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:18-CR-282-KJD-VCF

 9                Plaintiff,                        Final Order of Forfeiture

10         v.

11 FREDY HERNANDEZ-GOMEZ,

12                Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 2253(a)(1) and 2253(a)(3) based upon the plea of guilty by Fredy Hernandez-Gomez to the

16 criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture

17 Allegation of the Criminal Information and shown by the United States to have the requisite

18 nexus to the offense to which Fredy Hernandez-Gomez pled guilty. Criminal Information,

19 ECF No. 29; Plea Agreement, ECF No. 31; Arraignment and Plea, ECF No. 32;

20 Preliminary Order of Forfeiture, ECF No. 33; Amended Preliminary Order of Forfeiture,

21 ECF No. 35.

22         This Court finds that the United States may amend this order at any time to add
23 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

24 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

25         This Court finds the United States published the notice of forfeiture in accordance
26 with the law via the official government internet forfeiture site, www.forfeiture.gov,

27 consecutively from February 9, 2019, through March 10, 2019, notifying all potential third

28 / / /
 1   parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF No.

 2   38.

 3          This Court finds no petition was filed herein by or on behalf of any person or entity

 4   and the time for filing such petitions and claims has expired.

 5          This Court finds no petitions are pending with regard to the property named herein

 6   and the time for presenting such petitions has expired.

 7          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 2253(a)(1)

11   and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law: An LG

12   Cricket cell phone, Model K540, bearing serial number 701CYWC450217 (property).

13          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

14   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

15   deposit, as well as any income derived as a result of the government’s management of any

16   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

17   disposed of according to law.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

19   copies of this Order to all counsel of record.

20                 April 23
            DATED _____________________, 2019.

21

22

23                                                HONORABLE KENT J. DAWSON
                                                  UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                      2
 1                                CERTIFICATE OF SERVICE

 2          A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   April 22, 2019.

 4                                                     /s/ Heidi L. Skillin
                                                      HEIDI L. SKILLIN
 5
                                                      FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
